Citation Nr: 1004242	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.  

2. Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1965 to September 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is already in receipt of a 10 percent rating, 
the schedular maximum under Diagnostic Code 6260, for 
service-connected bilateral tinnitus.  

2.  The rating schedule is adequate to evaluate the Veteran's 
bilateral tinnitus and there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
and the criteria for an extra-schedular evaluation have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

Relevant to the claim decided herein, the Board finds that VA 
has satisfied its duty to notify under the VCAA.  In this 
regard, a September 2007 letter, sent prior to the initial 
unfavorable AOJ decision issued in October 2007, and a July 
2008 letter advised the Veteran of the evidence and 
information necessary to substantiate his increased rating 
claim, to include on an extra-schedular basis, as well as his 
and VA's respective responsibilities in obtaining such 
evidence and information.  The September 2007 letter also 
informed him of the evidence and information necessary to 
establish an effective date in accordance with 
Dingess/Hartman, supra.  

While the July 2008 letter was issued after the initial 
October 2007 rating decision, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the July 2008 letter was issued, the 
Veteran's claim was readjudicated in the October 2008 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Pertinent to the duty to assist, as the Veteran has been 
assigned the schedular maximum under Diagnostic Code 6260, 
the only way for a higher rating to be assigned would be on 
an extra-schedular basis.  As the symptoms of tinnitus are 
wholly subjective and the Veteran has described such symptoms 
in numerous submissions to VA and at his VA examinations, the 
Board concludes that a remand for additional development is 
not necessary to decide the pending claim.  Therefore, the 
Board finds that there is no outstanding information or 
evidence that would substantiate the Veteran's claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II. Legal Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2009).  Notes 1 and 3 to 38 C.F.R. § 4.87 
refer to when tinnitus should be combined with other 
diagnostic codes and objective tinnitus (the sound is audible 
to others).  

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) upheld VA's interpretation of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 after finding it to be neither 
plainly erroneous nor inconsistent.  VA had interpreted its 
own regulations as limiting a Veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  

III. Analysis

The Veteran is service-connected for bilateral tinnitus and 
is currently assigned a 10 percent disability rating pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective April 
28, 2005.  The 10 percent rating is the maximum schedular 
rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

The Board concludes that Diagnostic Code 6260 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  On 
this point the denial of the Veteran's claim is based on a 
lack of entitlement under the law.  The law, in particular 
the regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the Veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  

Moreover, insofar as the Veteran's tinnitus does interfere 
with his employability, the Board finds that such is 
contemplated by his assigned evaluations under the rating 
schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
In addition, the Board observes that the Veteran does not 
meet the threshold schedular criteria for TDIU.  Therefore, 
as the Board has determined that a claim for TDIU has not 
been raised by the Veteran or the evidence of record, a 
higher rating for the Veteran's tinnitus may only be awarded 
on an extra-schedular basis.  

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2009).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under § 3.321 is a three-step inquiry.  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  In this regard, the Court indicated that 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as 'marked interference with employment' 
and 'frequent periods of hospitalization.'  Third, when an 
analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected tinnitus 
with the established criteria found in the rating schedule.  
As discussed previously, the Veteran claims that his tinnitus 
is manifested by constant ringing in both ears, which is 
fully addressed by the rating criteria under which such 
disability is rated.  There are no additional symptoms of the 
Veteran's tinnitus that are not addressed by the rating 
schedule.  Therefore, the Board finds that rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As 
such, the Board finds that the rating schedule is adequate to 
evaluate the Veteran's disability picture.  Moreover, to the 
extent that the Veteran's disability interferes with his 
employability, such interference is addressed by the 
schedular rating criteria and there are no related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 10 percent for bilateral tinnitus.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for bilateral tinnitus is 
denied.  


REMAND

The Veteran asserts that he is entitled to a higher 
evaluation for his bilateral hearing loss.  In September 
2007, he was given a VA audiology examination.  It is 
apparent from the examination report that several more recent 
VA records have not been associated with file as the examiner 
refers to various VA treatment records not contained in the 
claims file.  Additionally, in the Veteran's October 2007 
notice of disagreement, he indicated that he had been seen on 
various occasions at the Fayetteville VA Medical Center.  As 
such, any outstanding VA treatment records from such facility 
dated from May 2005 (the date such records were last printed 
and associated with the claims file) to the present should be 
obtained on remand.

The Board notes that the September 2007 VA examiner stated 
that a record from January 2006 shows the Veteran had fair to 
poor test reliability.  He had some rhyming word responses, 
numerous false negative responses, and stated his left ear 
had "gone dead" several times in the past few weeks.  He 
was told to report this issue and, according to the examiner, 
did on so in March 2006; an ear, nose and throat specialist 
stated this was a central vascular phenomenon and not an 
inner ear problem.  The September 2007 examiner recommended 
that the Veteran not undergo re-evaluation until he has been 
seen by an ear specialist due to the decrease in thresholds, 
primarily for the low frequencies since 2005.  

Therefore, the Veteran should be sent for an evaluation by an 
ear specialist to see if the decrease in thresholds can be 
explained.  The specialist should explain whether the recent 
audiogram results in the file are accurate or not as well as 
whether the Veteran should receive a new audiology 
examination.  The specialist should also describe any effects 
of bilateral hearing loss on occupational functioning and 
daily activities.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).

Accordingly, the case is REMANDED for the following action: 

1. Obtain VA treatment records from the 
Fayetteville VA Medical Center dated from 
May 2005 to the present and associate them 
with the file.  A negative response is 
requested and should be documented in the 
claims file.  

2. Schedule the Veteran for an examination 
with an ear specialist, as per the 
September 2007 VA audiologist's 
recommendation.  The extent of his 
service-connected bilateral hearing loss 
should be discussed.  The examiner should 
address: 

*	the September 2007 VA examination 
report;
*	the January and March 2006 VA records 
where the Veteran asserted his ear 
had "gone dead" (as referenced in 
the September 2007 VA examination 
report); and 
*	the November 2007 VA examination 
report.  



The ear specialist should determine: 

*	whether the recent audiogram results 
in the file are accurate;
*	whether the Veteran should receive a 
new VA audiometry examination in 
order to determine the most accurate 
results; and
*	if there are any effects of the 
service-connected bilateral hearing 
loss on occupational functioning and 
daily activities.  

All pertinent symptomatology and findings 
must be reported in detail.  The claims 
folder and a copy of this Remand must be 
made available to the examiner in 
conjunction with the examination.  

3.  Any additionally-indicated 
development, to include affording the 
Veteran any additional contemporary 
examinations deemed necessary for the 
appropriate adjudication of the claim, 
should be conducted.

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the 
Veteran's increased rating claim should be 
readjudicated based on the entirety of the 
evidence, to include any additional 
evidence associated with the claims file 
subsequent to the issuance of the October 
2008 supplemental statement of the case.  
If any determination remains adverse to 
the Veteran, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


